Citation Nr: 1211009	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, entitlement to service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for January 10, 2012, at the Houston RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDINGS OF FACT

1.  A final January 1975 rating decision denied service connection for bilateral hearing loss, finding that there was no evidence of a current disability and that the pre-existing right ear hearing loss was not aggravated by service.

2.  The evidence associated with the claims file subsequent to the January 1975 rating decision is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A preexisting right ear hearing loss disability was noted on the October 1970 service entrance examination. 

4.  The Veteran experienced acoustic trauma in service. 

5.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the left ear in service. 

6.  Symptoms of left ear hearing loss were not chronic in service. 

7.  Symptoms of left ear hearing loss have not been continuous since service separation. 

8.  The Veteran's left ear hearing loss disability is not related to his active service. 

9.  Pre-existing right ear hearing loss disability was not permanently worsened in severity during active service.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision that denied service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Moreover, the letter informed the Veteran of the basis for the previous denial of the claim for service connection for hearing loss, and advised him that new and material evidence would be necessary to reopen the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, the Veteran's statements, and VA examination reports from June 2006 and May 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion, which also addressed the question of whether pre-existing hearing loss was aggravated by service, provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of hearing loss has been met.  38 C.F.R. § 3.159(c)(4). 

New and Material Evidence to Reopen the Claim
 
In November 1974, the Veteran claimed service connection for bilateral hearing loss.  This claim was denied in a January 1975 rating decision, which found that there was no evidence of a current disability and that the pre-existing right ear hearing loss was not aggravated by service.  The Veteran did not file a timely appeal.  Consequently, the January 1975 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In April 2006, the Veteran filed a claim to reopen service connection for bilateral hearing loss.  The claim for service connection was again denied in the June 2007 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

In the June 2007 rating decision on appeal, the RO found that new and material evidence had been received, reopened the claim, and denied it on the merits.  Notwithstanding the fact that the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final January 1975 rating decision denying service connection for hearing loss consisted of service treatment records and a January 1975 VA examination report (erroneously dated June 1975).  The service treatment records included an audiogram conducted at entrance to service in October 1970 that demonstrated puretone thresholds of 25, 25, 10, and 45 decibels in the right ear and 30, 20, 15, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  A January 1971 audiogram demonstrated puretone thresholds of 15, 15, 20, 25, and 15 decibels in the right ear and 30, 20, 10, 20, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  A March 1973 audiogram demonstrated puretone thresholds of 20, 25, 25, 35, and 40 decibels in the right ear and 35, 25, 10, 10, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Finally, at the March 1974 separation examination, an audiogram demonstrated puretone thresholds of 5, 5, 10, 5, and 15 decibels in the right ear and 25, 15, 10, 10, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  A January 1975 VA examination report reflects the Veteran reported a personal history of hearing loss.

Based on the above evidence, the claim for service connection was denied by the RO in January 1975.  Specifically, the RO in January 1975 determined that a current hearing loss disability had not been demonstrated, citing to the audiogram results at separation from service.  The January 1975 rating decision also found that, comparing test results upon entrance to service with those at service separation, no aggravation of hearing loss had been shown.  

In April 2006, the Veteran filed a claim to reopen service connection for bilateral hearing loss.  Evidence added to the record since the time of the last final denial in January 1975 includes outpatient records from the Houston VA Medical Center and VA examination reports from June 2006 and May 2007.  The June 2006 VA audiological examination included an audiogram that demonstrated puretone thresholds of 25, 35, 60, 80, and 85 decibels in the right ear and 30, 35, 25, 45, and 65 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The May 2007 VA audiological examination included an audiogram that demonstrated puretone thresholds of 25, 35, 60, 80, and 85 decibels in the right ear and 30, 35, 25, 45, and 65 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  These test results demonstrate a current bilateral hearing loss "disability" for VA disability compensation purposes under 38 C.F.R. § 3.385.                 

The evidence added to the record since the previous January 1975 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it demonstrates the presence of a current hearing loss disability, which is an unestablished fact that is necessary to substantiate the claim.  The additional evidence raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for bilateral hearing loss is reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma during active service.  Specifically, he states that his duties as a helicopter mechanic frequently exposed him to the noise of the helicopters, and this damaged his hearing. 

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 confirms that his military occupational specialty was helicopter mechanic.  It also shows that he received training as a helicopter mechanic and technician.  Thus, the Board finds his contentions regarding military noise exposure to be credible. 

Left Ear Hearing Loss

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the left ear during active service, and that symptoms of left ear hearing loss were not chronic during active service.  In short, comparing audiograms at service entrance with those at service separation, the audiograms do not demonstrate any worsening of left ear "hearing loss" or threshold shifts during service.  Service treatment records do not otherwise demonstrate left ear hearing loss complaints, findings, diagnosis, or treatment, nor does the hearing loss demonstrated in the left ear during service meet the criteria for a left ear hearing loss disability under VA regulations, even though such was not required at service separation.  See Hensley, 5 Vet. App. at 157.  The evidence in this case includes an audiogram conducted at entrance into service in October 1970 that demonstrates puretone thresholds of 30, 20, 15, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  A January 1971 audiogram demonstrated puretone thresholds of 30, 20, 10, 20, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  A March 1973 audiogram demonstrated puretone thresholds of 35, 25, 10, 10, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Finally, at the March 1974 separation examination, an audiogram demonstrated puretone thresholds of 25, 15, 10, 10, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The audiogram conducted at separation showed no threshold shifts in the left ear hearing as compared to that tested at service entrance.       

Next, the Board finds that the weight of the evidence demonstrates that symptoms of left ear hearing loss were not chronic in service or continuous after service separation.  On service separation audiological examination, in March 1974, as discussed above, puretone thresholds showed no worsening as compared to the service entrance audiometric test results.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of left ear hearing loss after service separation until many years later in 2006. 

In June 2006, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 30, 35, 25, 45, and 65 decibels, respectively, with an average puretone threshold of 42.5.  The speech recognition score for the left ear was 96 percent.  In May 2007, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 30, 35, 25, 45, and 65 decibels, respectively, with an average puretone threshold of 42.5.  The speech recognition score for the left ear was 96 percent.  These audiometric test results show current left ear hearing loss "disability" under the criteria of 38 C.F.R. § 3.385. 

With regard to the Veteran's assertions that his hearing loss began in service and that his hearing loss has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to chronic left ear hearing loss symptoms in service and continuous left ear hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service left ear hearing loss complaints or symptoms; clinical examination at the March 1974 service discharge examination at which puretone thresholds were actually improved as compared to those records at service entrance, and during which the examiner did not note any history or findings of left ear problems; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of left ear hearing loss for many years after service until 2006.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1974 to 2006, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for more than 30 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left ear hearing loss is not related to his active service, specifically including the noise exposure during service.  In the May 2007 
VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current left ear hearing loss was not likely related to his exposure to noise in service, reasoning that the Veteran's hearing loss as measured at the service separation examination was not worse than when he entered service.  The May 2007 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning. 

Right Ear Hearing Loss

Next, after a review of all the evidence of record, lay and medical, the Board finds that the Veteran had a right ear hearing loss "disability" as defined by 38 C.F.R. § 3.385 that pre-existed active service.  The October 1970 service enlistment examination report includes an audiogram that demonstrated puretone thresholds of 25, 25, 10, and 45 decibels in the right ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  At least one of the auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the definition of a hearing loss disability as defined by VA regulations.  38 C.F.R. 
§ 3.385.  Because a right ear hearing loss disability was "noted" at the October 1970 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting right ear hearing loss disability.  
38 U.S.C.A. § 1111.  

Considering all the evidence of record, regardless of when it was created, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's right ear hearing loss was not aggravated, that is, was not permanently worsened in severity, by active service.  Indeed, the service treatment records are negative for any complaints or treatment relating to right ear problems or hearing loss.  Moreover, the March 1974 service separation audiological examination does not show worsened hearing as compared to that recorded at service entrance.  At separation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 5, and 15 decibels, respectively.  

In short, the service treatment records do not demonstrate any complaints, treatment, or even the presence of symptoms relating to right ear hearing loss.  Indeed, the thresholds in this Veteran's case at service separation were all within the normal hearing range of 20 or less decibels.  According to the Court's precedential decision in Hensley, 5 Vet. App. at 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show hearing that is within the normal range, and do not show "hearing loss" at service separation.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  See also Heuer v. Brown, 7 Vet. App. 379 (1995) (affirming a Board decision that found that service separation audiometric test scores were "within the limits of normal at separation").

Post-service evidence also demonstrates that the Veteran's preexisting right ear hearing loss disability was not aggravated by active service.  Following service separation in November 1974, the evidence of record shows no treatment for or complaints related to hearing loss until 2006.  The absence of post-service findings or treatment after service is one factor that tends to weigh against a finding of worsening of right ear hearing loss in service, as indicated by an absence of right ear hearing loss symptoms after service separation.  See Buchanan, at 1336.  See 
38 C.F.R. § 3.306 (aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service).

With regard to the Veteran's more recent assertions that he has had right ear hearing loss symptoms since separation from service in November 1974, the Board finds that, while the Veteran is competent to report the onset of hearing loss symptoms, his recent report of continuous right ear hearing loss symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  Moreover, even if the Veteran had complained of right ear hearing loss after service separation, such complaints would be of minimal probative value in establishing permanent worsening of the disability by service because the Veteran already had preexisting right ear hearing loss at service entrance severe enough to be a hearing loss disability; complaints of hearing loss due to the preexisting hearing loss disability would not be unexpected.  Additionally, any recent assertions by the Veteran pursuant to the current compensation claim of post-service symptoms of right ear hearing loss disability would be of less probative value on the question of aggravation in service than the more contemporaneous, specific audiometric test measures taken during service and the Veteran's own in-service contemporaneous history that includes an absence of complaints of hearing loss noted on the medical history at service separation.

In addition, in the May 2007 VA audiological opinion, which weighs against the Veteran's claim for service connection for bilateral hearing loss, the VA examiner opined that, even recognizing the Veteran's in-service exposure to noise, it was the examiner's opinion that the  current right ear hearing loss was not exacerbated by his exposure to noise in service.  The VA examiner reasoned that the Veteran's hearing loss had not worsened during service, when comparing the service entrance and service separation audiometric examination reports.  As above, the Board finds that the May 2007 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

In this case, the weight of the competent evidence demonstrates no relationship between the Veteran's current left ear hearing loss and his active service, including no credible evidence of chronic symptoms in service or continuity of symptomatology of left ear hearing loss after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  In this case, the weight of the record of evidence indicates that the Veteran had a right ear hearing loss disability that pre-existed active service, and that the preexisting right ear 

hearing loss was not aggravated by active service.  For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not applicable, and the claim for service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


